                Case 2:19-cr-00127-TLN Document 41 Filed 02/18/21 Page 1 of 2


     Michael E. Hansen [SBN 191737]
 1   Attorney-at-Law
     711 Ninth Street, Suite 100
 2   Sacramento, CA 95814
     916.438.7711
 3   Fax 916.864.1359
 4   Attorney for Defendant
     WILLIAM NITSCHKE
 5
 6
 7                        IN THE UNITED STATES DISTRICT COURT
 8                IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,                         )   Case No.: 2:19-CR-00127 TLN
10                                                     )
                           Plaintiff,                  )   STIPULATION AND ORDER TO
11                                                     )   RELEASE PAROLE RECORDS TO
            vs.                                        )   PARTIES
12                                                     )
     WILLIAM NITSCHKE,                                 )
13                                                     )
                           Defendant.                  )
14                                                     )
                                                       )
15
16          IT IS HEREBY STIPULATED by and between the parties hereto through their
17   respective counsel, Michael Redding, Assistant United States Attorney, attorney for plaintiff,
18   and Michael E. Hansen, attorney for defendant William Nitschke, that the parole records in the
19   possession of the probation department be released to the parties. The records are needed
20   because of the complexity of the defendant’s criminal history.
21          The Government concurs with this request. Probation has no opposition to release of the
22   records.
23          Accordingly, the parties respectfully request the Court adopt this proposed stipulation.
24          IT IS SO STIPULATED.
25   Dated: February 16, 2021                               Respectfully submitted,
26                                                          /s/ Michael E. Hansen
                                                            MICHAEL E. HANSEN
27                                                          Attorney for Defendant
                                                            WILLIAM NITSCHKE
28



                                                   1
     Stipulation and Order to Release Parole Records
               Case 2:19-cr-00127-TLN Document 41 Filed 02/18/21 Page 2 of 2


     Dated: February 16, 2021                            McGREGOR SCOTT
 1                                                       United States Attorney
 2                                                       By: /s/ Michael E. Hansen for
                                                         MICHAEL REDDING
 3                                                       Assistant U.S. Attorney
                                                         Attorney for Plaintiff
 4
 5                                              ORDER
 6                  The Court, having received, read, and considered the stipulation of the parties,
 7   and good cause appearing therefrom, adopts the stipulation of the parties in its entirety as its
 8   order.
 9
10            IT IS SO ORDERED.
11
     DATED: February 17, 2021
12
                                                            Troy L. Nunley
13                                                          United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   2
     Stipulation and Order to Release Parole Records
